tax_exempt_and_government_entities_division number date date date department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil trust sec_509 private_foundation taxes on failure to distribute income set-asides legend additional set-aside amount initial set-aside amount set-aside amounts state year year year year year year year we have considered your ruling_request dated date requesting a ruling that the use of debt to fund all or part of certain set-aside amounts will not cause those amounts to fail to be treated as qualifying distributions under sec_4942 of the internal_revenue_code the code’ dear facts you are a tax-exempt_organization described in sec_501 of the code and classified as a private_foundation under sec_509 and as a private_operating_foundation under sec_4942 your charitable mission is to serve orphan and destitute children in state you own and use a multiple building facility to serve those children in furtherance of your exempt in year your trustees approved the demolition of that facility and construction of a purposes new larger facility the project to remedy functional obsolescence and to accommodate significant population growth of the area you serve your trustees also approved a sec_4942 of the code set-aside to pay the costs of the you made a timely application_for set-aside in year which included written project statements disclosing i an expected 30-month construction_period but you noted that the final timeline will be further refined as we proceed further in our planning and design work but that in any event expenditures against the requested set-aside funds will be paid well within the sixty month period commencing on the date of the initial set-aside ii your expectation that the project would be funded from existing operating cash and the proceeds of the sale of selected real_estate holdings and not from any use of debt financing for the redevelopment work and iii your representation that in year you would make a book entry of a dollar amount equal to the initial set-aside amount as a pledge or obligation to be paid_by a future date the internal_revenue_service the service issued a favorable private_letter_ruling dated march year that the initial set-aside amount would be treated as qualifying distributions in year provided is set-aside as in part that such amount is paid for the project not later than months after it required by sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations the regulations in year you determined that the cost of the project would significantly exceed original estimates and your trustees approved an additional sec_4942 of the code set-aside to pay for the excess costs you made a timely application_for set-aside in year which included written statements disclosing i some design and plan changes and your expectation for start of construction in year and ii your representation that in year you would make a book entry of a dollar amount equal to the additional set-aside amount as a pledge or obligation to be paid_by a future date you also affirmed your obligation to pay for the project amounts equal to the initial set-aside amount by december year the close of the associated 60-month set- aside distribution period the service issued a favorable private_letter_ruling dated november year that the additional set-aside amount would be treated as qualifying distributions in year provided in part that such amount is paid for the project not later than months after it is set-aside as required by sec_53_4942_a_-3 of the regulations you have now submitted a ruling_request reporting two further changes to the project the first change is a delay of several months from the timeline presented in your application_for approval of the additional set-aside amount you now expect construction is to begin in april year and to be completed within a year you have affirmed again that you will pay i amounts equal to the initial set-aside amount by the end of year which is also the close of its associated month set-aside distribution period and ii amounts equal to the additional set-aside amount by the end of year which is almost two years before the close of its associated 60-month set- aside distribution period the second change is that you now propose to pay all or a portion of the set-aside amounts your trustees have reassessed from the proceeds of loans from a local financial_institution their original strategy for payment of the set-aside amounts they had expected to make all such payments from current income and the proceeds of the sale of selected real_estate however in light of the economic downturn the trustees have concluded that utilizing debt to you state that you have both the debt fund all or a portion of project costs is more prudent capacity and the ability to repay the debt on the project rulings requested your use of debt to satisfy all or a portion of either the initial set-aside amount and or the to be treated as additional set-aside amount will not cause the set-aside amounts to qualifying distributions under sec_4942 of the code and sec_53 a - b of the regulations fail law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable and other specified exempt purposes sec_509 of the code classifies organizations exempt from federal_income_tax under sec_501 of the code as private_foundations unless described in sec_509 - sec_4942 of the code imposes an excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for a private its tax_year except that this tax does not apply to the undistributed_income of is an operating_foundation as defined in section foundation for any taxable_year for which it j sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a a specific project within one or more purposes of sec_170 may be treated as qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 sec_4942 of the code provides in pertinent part that an amount set_aside for a at the time of the set-aside the specific project may be treated as a qualifying_distribution if private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a private_foundation borrows sec_53_4942_a_-3 of the regulations provides that if money in a particular taxable_year to make expenditures_for a specific charitable educational or other similar purpose a qualifying_distribution out of such borrowed funds will except as otherwise provided in subdivision ii of this section be deemed to have been made only at the time that such borrowed funds are actually distributed for such exempt_purpose sec_53_4942_a_-3 of the regulations provides that the amounts of income set_aside for a specific project for charitable purposes may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations the foundation establishes that sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is better met if accomplished by the use of a set-aside including projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects one example given in the regulations refers to a foundation's plan to erect a building to house its direct charitable activity is one which can specific project the be sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain the commissioner's approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside sec_53_4942_a_-3 of the regulations requires taxpayer’s application_for set-aside include a detailed description of the project including estimated costs sources of any future funds expected to be used for completion of the project and the location or locations general or specific of any physical facilities to be acquired or constructed as part of the project sec_53_4942_a_-3 of the regulations provides that a set_aside that is approved by the commissioner shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates revrul_78_148 1978_1_cb_380 holds in part that so long as the requirements of sec_4942 are otherwise met the amount set_aside need not reflect an accumulation of income but may be a bookkeeping entry that will require funding out of corpus by the end of the set- aside period analysis an organization described in sec_501 of the code and you are recognized as thus you would be classified as a private_foundation within the meaning of sec_509 subject_to the tax imposed under sec_4942 on undistributed_income for any taxable_year for which you are not an operating_foundation as defined in sec_4942 under sec_4942 of the code and sec_53_4942_a_-3 of the regulations an amount set_aside for a specific project with comes within one or more purposes described in sec_170 or b may be treated as a qualifying_distribution if at the time of the set- aside the foundation establishes to the satisfaction of the secretary that the set-aside meets the requirements of the suitability test under sec_4942 of the code and sec_53_4942_a_-3 of the regulations under sec_53_4942_a_-3 of the regulations the foundation must apply to the commissioner for approval of a set-aside before the end of the taxable_year in which the amount is set_aside in year you obtained the commissioner's approval of the initial set-aside amount on the condition that you would evidence the set-aside by booking the set-aside amount on your year financial statements as an obligation to be paid at a future date the approval was issued on the understanding that the project would be funded from existing operating cash and the sale of in year you obtained the commissioner's approval of the selected real_estate holdings additional set-aside amount on the condition that you would evidence the set-aside by booking the set-aside amount on your year financial statements as an obligation to be paid at a future date both rulings were issued on the understanding that there would be no material changes in the facts upon which they were based now you are asking whether the use of debt to satisfy all or a portion of the set-aside amounts would cause those amounts to fail to be treated as qualifying distributions under sec_4942 of the code a set-aside need not be segregated into a separate_account nor need it reflect an accumulation of income but needs only to be evidenced by the entry of a dollar amount on the books_and_records of the private_foundation as a pledge or obligation that will require funding by the end of see sec_53_4942_a_-3 of the regulations and revrul_78_148 the set-aside period neither the statute nor the regulations specify or limit the source of the funds 1978_1_cb_380 expected to be used for completion of a project other than that it must be disclosed at the time see sec_53 a - the private_foundation submits its written request for a set-aside furthermore sec_53_4942_a_-3 of the regulation sec_3 of the regulations implicitly recognizes that expenditures_for qualifying distributions may be made out of borrowed funds consequently since the use of borrowed funds was a permissible source of funds at the times you applied to the commissioner for approval of the set-aside amounts we do not consider the substitution of debt in place of operating cash and proceeds from the sale of real_estate holdings as the source of funds for the expenditures contemplated by the set-asides to be a material_change in the facts upon which the year and year rulings were based thus so long as the set-aside amounts are distributed by the end of their respective set-aside periods the use of debt to pay the expenditures contemplated by the set-asides will not cause the under sec_4942 of the code and sec_53_4942_a_-3 of the regulations set-aside amounts to distributions qualifying treated fail be as to ruling accordingly based on the information submitted we rule as follows your use of debt to satisfy payment of all or a portion of the set-aside amounts will not cause those set-aside amounts to to be treated as qualifying distributions under sec_4942 of the code and sec_53_4942_a_-3 of the regulations fail this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make notice of intention to disclose available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described for example we are not ruling whether the debt at issue will give rise to unrelated debt financed income because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice cc
